37 F.3d 1497NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Jackie Edward MESSER, Defendant Appellant.
No. 93-6304.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 27, 1993Decided:  Oct. 6, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CR-88-95, CR-88-113-A, CA-91-120)
Jackie Edward Messer, Appellant Pro Se.
Jerry Wayne Miller, Office of the United States Attorney, Asheville, NC, for Appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Jackie Edward Messer appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Messer, Nos.  CR-88-95, CR-88-113-A, CA-91-120 (W.D.N.C. Oct. 29, 1992).  We grant Messer's Motion to Dispense with Filing of an Appendix Brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED